Boss Mining S.p.r.l.
STATUTS SUITE A L’ASSEMBLEE GENERALE EXTRAORDINAIRE DU 27
JANVIER 2005

Entre les soussignés :

1. SHAFORD CAPITAL LTD. (en sigle “SCL”), Société des Iles Vierges Britanniques, domiciliée à
VANTERPOOL PLAZA, WICKHAMS CAY I, ROAD TOWN, TORTOLA, Iles Vierges Britanniques, (ci-
après dénommé « SHAFORD CAPITAL ») ;

2. LA GENERALE DES CARRIERES ET DES MINES, (en sigle « GCM »), société de nationalité congolaise,
domiciliée au No. 419 Avenue Kamanyola, Lubumbashi, ici représenté par TWITE KABAMBA et NZEGA
KONGOLO, respectivement Président du Conseil d'Administration et Administrateur Délégué Général ;

Il a été convenu et arrêté la création d’une Société commerciale du type SPRL dénommée

«Boss Mining » SPRL, dont les statuts suivent :

STATUTS

TITRE 1 : DENOMINATION-SIEGE-OBJET-DUREE

ARTICLE PREMIER : NATURE, DENOMINATION

Il est constitué entre les soussignés en vertu des lois de la République Démocratique du Congo une Société privée à
Responsabilité Limitée, sous la dénomination « Boss Mining » S.P.R.L.

ARTICLE DEUX : SIEGE SOCIAL

Le siège social est établi au n°26 Avenue MANIEMA, Commune et Ville de Lubumbashi. Il pourra être transféré
en toute autre localité de la République Démocratique du Congo par décision de l’Assemblée Générale.

Tout changement d’adresse à l’intérieur de la Ville de Lubumbashi sera décidé par l’Assemblée Générale des
Associés.

ARTICLE TROIS : OBJET

La Société a pour objet la prospection, l’exploitation minière, et le traitement métallurgique (ou autres) des
minerais ainsi que la commercialisation des métaux obtenus des périmètres miniers représentée par les Permis
d'Exploitation No. CAMI-CE-341-2003 et No. CAMI-CE-366-2003. Elle peut également participer à toutes
opérations qui directement ou indirectement sont en relation avec son objet et qui sont de nature à favoriser
l’accroissement de son patrimoine.

Cet objet pourra être modifié par la suite à l’unanimité des voix des Associés représentés à l’Assemblée Générale.

ARTICLE QUATRE : DUREE
La société est constituée pour une durée indéterminée. Elle peut être dissoute anticipativement ou prorogée
successivement par décision de l’Assemblée Générale des Associés délibérant dans les conditions requises pour les

modifications aux statuts.

Elle n’est pas dissoute par faillite d’un Associé.
TITRE II: CAPITAL SOCIAL — APPORTS — PARTS SOCIALES -
OBLIGATIONS.

ARTICLE CINQ : CAPITAL SOCIAL

Le capital social est fixé à la somme de 1.00.000 Francs Congolais, représenté par 100 parts sociales avec droit de
vote. Le capital est entièrement souscrit et entièrement libéré.

ARTICLE SIX : SOUSCRIPTION-LIBERATION

Le capital social est entièrement souscrit et libéré comme suit :
1. SHAFORD CAPITAL LTD. 80 parts sociales
2. LA GENERALE DES CARRIERES ET DES MINES 20 parts sociales

Les Associés prénommés constatent et déclarent que le nombre des Associés est de deux et que le capital a été
intégralement souscrit.

ARTICLE SEPT : MODIFICATION DU CAPITAL

Le capital peut être augmenté ou réduit en vertu d’une décision de l’Assemblée Générale des Associés statuant
dans les conditions et dans les formes requises pour les modifications aux statuts sans préjudice de l’application
éventuelle des dispositions légales.

Lors de toute augmentation du capital social, les nouvelles parts sociales qui seraient à souscrire contre espèces
seront offertes par préférence aux Associés au prorata des parts qu’ils détiennent dans la Société au jour de
l'émission et ce dans le délai, au taux et aux conditions fixées par l’Assemblée Générale sur proposition du Conseil
de Gérance.

Toutefois, par dérogation à ce qui précède, l’Assemblée Générale, statuant dans les conditions et formes et formes
pour les modifications aux statuts, pourra toujours décider que tout ou partie de nouvelles parts sociales à souscrire
contre espèces ne seront point offertes par préférence aux Associés.

Sans préjudice de ce qui précède, le Conseil de Gérance aura dans les cas à déterminer par l’Assemblée Générale
statuant dans les conditions et formes pour les modifications aux statuts, la faculté de passer, aux clauses et
conditions qu’il arrêtera, des conventions destinées à garantir la souscription de tout ou partie des parts sociales à
émettre.

ARTICLE HUIT : APPEL DE FONDS

En cas d’augmentation du capital social conformément à l’article précédent, le Conseil de Gérance fait les appels
sur les parts sociales non entièrement libérées au moment de leur souscription, détermine les époques des
versements et en fixe le montant dans un avis, adressé par lettre recommandée ou par porteur avec accusé de
réception, au moins trente jours avant l’époque fixée pour le versement.

Tout versement non effectué à la date de son exigibilité produira de plein droit, par la seule échéance du terme, sans
nécessité de sommation ni mise en demeure préalable, un intérêt calculé au taux légal en matière commerciale à
charge de l’Associé en retard.

L'exercice des droits afférents aux parts sociales su lesquels les versements n’ont pas été opérés sera suspendu
aussi longtemps que ces versements, régulièrement appelés et exigibles, n’ont pas été effectués pour apurement du
principal et des intérêts.

Après un second avis resté sans résultats pendant un mois à dater de la notification, le Conseil de Gérance pourra
prononcer la déchéance de l’Associé en retard du paiement quant aux parts souscrites non encore libérés et, dans ce
cas, faire vendre les titres sur lesquels les versements n’ont pas été opérés, sans préjudice au droit de réclamer à
l’Associé le restant dû ainsi que tous dommages et intérêts éventuels.

ARTICLE NEUF : LIBERATION DU CAPITAL

Le Conseil de Gérance détermine les conditions de libération ultérieure du solde de chaque part sociale non encore
libérée.

ARTICLE DIX : RESPONSABILITE DU SOUSCRIPTEUR

Les souscripteurs restent tenus envers la Société. La cession régulière qu’ils pourraient consentir ne le dégage en
rien de la responsabilité du montant intégral de leur souscription ainsi que des intérêts éventuels.

Aucune cession des parts ne pourra être autorisée tant qu’un Associé ne pourra libérer le montant de sa
souscription.

Les acomptes versés par un Associé en retard seront imputés dans l’ordre sur les intérêts dont il demeure redevable
et sur le principal afférent à l’ensemble des parts sociales qu’il possède et sur lesquelles un appel de fond régulier a
été fait.

ARTICLE ONZE : NATURE DES PARTS

Les parts sociales son nominatives.
Toutes les parts sociales portent un numéro d’ordre.

ARTICLE DOUZE : PROPRIETE-CESSIBILITE

La propriété des parts sociales est établie par une inscription dans un registre tenu au siège social. Les inscriptions
se font au choix des propriétaires des parts sociales dans le registre. Le registre peut être consulté par les Associés
exclusivement au lieu où il est tenu.

Le registre contient les indications suivantes : la désignation précise des propriétaires, le nombre spécial des parts
sociales par chacun d’eux, la date et le montant des versements effectués, la date des transferts ou conversions.

Aucun transfert de parts sociales nominatives ne peut avoir lieu si ce n’est en vertu d’une autorisation spéciale de
l’Assemblée Générale, et au profit d’un cessionnaire agréé, pour autant que préalablement toutes les Opérations
visées ci-après aient été intégralement respectées.

1. Les parts sociales qu’un Associé se propose de vendre devront être offertes par préférence à l’autre Associé.

2. L’Associé désireux de céder tout ou partie de ses parts notifiera sa volonté auprès du Conseil de Gérance.

Il adressera à cette fin un courrier recommandé ou adressé par porteur avec accusé de réception au Conseil de
Gérance.

Ledit courrier précisera :

- le nombre de parts proposées à la vente ;

- le prix de cession ;

- le nom de l’acquéreur qui se propose de reprendre les parts sociales dans l’hypothèse où l’autre Associé ne
souhaite pas faire usage de son droit de préférence.

3. Le Conseil de Gérance devra, dans les quarante-cinq (45) jours de la notification, convoquer une Assemblée
Générale extraordinaire en vue de débattre de la cession.

4. Un Associé ne souhaite pas faire usage de son droit de préférence, celui-ci sera dévolu, dans le même respect
du prorata des parts sociales des parts qu’il détient déjà.

5. Si un Associé ne souhaite pas faire usage de son droit de pr
du prorata à l’autre Associé acquéreur.

ence, celui-ci sera dévolu, dans le même respect

6. Si cet Associé ne fait pas usage de son droit de préférence, le cédant pourra vendre librement ses parts au
cessionnaire présenté, lequel sera agréé par l’Assemblée Générale des Associés.
ARTICLE TREIZE : CERTIFICATS

Il est délivré aux Associés un certificat non transmissible, constatant l'inscription au registre des parts qui leur
appartiennent. Ce certificat indique les numéros de leurs parts. Il est signé par deux membres du Conseil de Gérance,
titulaires d’une délégation donnée par une délibération spéciale du Conseil de Gérance.

Chaque certificat est restitué, annulé et remplacé chaque fois qu’il y a transfert, même partiel, des parts sociales
auxquelles il se rapporte.

Vis-à-vis de la Société, les transferts des parts sociales s’opèrent exclusivement par une déclaration inscrite dans le
registre, ladite déclaration étant datée et signée par le cédant et le cessionnaire ou leurs mandataires agissant en vertu
des pouvoirs dont il doit être justifié.

ARTICLE QUATORZE : RESPONSABILITE-ENGAGEMENTS DES ASSOCIES-ADHESION

Les Associés ne sont engagés que jusqu’à concurrence de leur mise. La possession d’une part sociale emporte adhésion
aux statuts et aux décisions des Assemblées Générales. Les parts sociales sont indivisibles et la Société ne reconnaît
qu’un seul propriétaire par part.

Si plusieurs personnes ont des droits sur une même part sociale, l’exercice de ces droits est suspendu jusqu’à ce qu’une
seule personne ait été désignée pour les exercer à l’égard de la Société.

Les ayants-cause, ayants droit et créanciers d’un Associé ne peuvent, pour quelque raison que ce soit provoquer
l’apposition des scellés sur les biens et valeurs de la Société, en demander l'inventaire, le partage ou la licitation ou
s’immiscer dans la gérance.

Pour l’exercice de leurs droits, ils doivent s’en rapporter au bilan et aux décisions de l’Assemblée Générale des
Associés.

TITRE III : DIRECTION-GESTION-SURVEILLANCE

ARTICLE QUINZE : COMPOSITION DU CONSEIL DE GERANCE

La gérance est administrée par un Conseil de Gérance composé de six (6) membres, associés ou non, nommés par
l’Assemblée Générale pour une durée d’un an et en tout temps révocables par elle. Leurs mandats sont renouvelables.

Les membres du Conseil de Gérance sont nommés par l’Assemblée Générale comme suit : deux (2) membres seront
nommés sur proposition de LA GENERALE DES CARRIERES ET DES MINES, et quatre (4) sont nommés sur
proposition de SHAFORD CAPITAL LTD. Les candidats seront notifiés à la Société par chaque Associé par simple
lettre adressée à celle-ci.

Si une personne morale nommé membre du Conseil, elle désignera une personne physique effective et une personne
physique suppléante à l’intervention desquelles elle exerce ses fonctions.

Le Conseil de Gérance choisit un Président représentant l’Associé SHAFORD CAPITAL et choisi également un Vice-
Président parmi les membres représentant la Société LA GENERALE DES CARRIERE ET DES MINES.

Le Conseil peut nommer un Secrétaire choisi dans ou en dehors de son sein.

Le mandat des membres sortant non réélus cesse immédiatement après l’Assemblée Générale qui a procédé aux
réélections.

Lors de toute Assemblée Générale au cours de laquelle le représentant d’un des Associés démissionne ou est démis de
ses fonctions, il sera remplacé par la personne désignée par l’Associé qu’il représentait.

ARTICLE SEIZE : REUNIONS
Le Conseil de Gérance se réunit sur convocation et sous la Présidence de son Président ou, à défaut, du Vice-Président,

ou à défaut de celui-ci d’un membre du Conseil de Gérance désigné par ses collègues, chaque fois que l'intérêt de la
Société exige. Néanmoins, les réunions se tiennent au moins une fois tous les trois mois en ordinaire au lieu indiqué
dans la convocation, et en extraordinaire chaque fois que l'intérêt de la Société l’exige. Un procès-verbal sera dressé
après chaque réunion signé par tous les participants. Le Conseil de Gérance présentera un rapport mensuel aux
Associés.

ARTICLE DIX-SEPT : QUORUM

Sauf le cas de force majeur à mentionner dans le procès-verbal de la réunion, le Conseil de Gérance ne peut délibérer et
statuer valablement que si la majorité de ses membres sont présents ou représentés.

Chaque membre peut, même par simple lettre ou par copie donner à l’un de ses collègues pouvoir de le représenter à
une séance du Conseil et d’y voter en ses lieux et place.

Toute décision du Conseil de Gérance est prise à la majorité des votants, en cas d'égalité, le Président du Conseil de
Gérance bénéficiera d’un vote prépondérant.

ARTICLE DIX-HUIT : POUVOIRS

Le Conseil de Gérance dispose de pouvoirs illimités pour poser tous les actes d'administration et de disposition
intéressant la Société. Tout ce qui n’est pas réservée à l’Assemblée Générale par les statuts ou par la loi est de la
compétence du Conseil de Gérance.

Il peut notamment donner tout mandat ou pouvoir pour toute affaire spéciale à des membres, directeurs ou agents et
même à des personnes étrangères à la Société. Il détermine les appointements, émoluments ou indemnités attachés aux
mandats, délégations, ou missions qu’il confère.

Le Conseil de Gérance déléguera ses pouvoirs de gestion journalière à un comité de gestion dirigé par un Directeur
Général. Les membres de ce Comité de Gestion sont nommés par le Conseil de Gérance comme suit : un (1) membre
sera nommé sur proposition de LA GENERALE DES CARRIERES ET DES MINES pour exercer les fonctions de
Directeur de Production, et trois (3) sont nommés sur proposition de SHAFORD CAPITAL LTD pour exercer les
fonctions de Directeur Général, Directeur Financier et Directeur des Achats. Les candidats seront notifiés à la Société
par chaque Associé par simple lettre adressée à celle-ci.

ARTICLE DIX-NEUF : POUVOIRS D’'ENCADREMENT

A moins de pouvoirs spéciaux conférés par le Conseil de Gérance à un ou plusieurs de ses membres ou à des tiers, tous
actes autres que les actes de gestion journalière, tous pouvoirs, toutes procurations devront, pour engager la Société être
signés par deux membres, dont au moins le Président, lesquels n’auront pas à justifier à l’égard des tiers d’une décision
préalable du Conseil de Gérance.

ARTICLE VINGT : RESPONSABILITES DU CONSEIL DE GERANCE

Les membres du Conseil de Gérance ne sont que mandataire de la Société, dans la mesure de leurs mandats, ils
n'engagent la Société et ne contractent aucune obligation personnelle relative aux engagements de celle-ci. Ils ne
répondent que de l’exercice de leurs mandats et des fautes commises dans leur gestion.

ARTICLE VINGT ET UN : CONTRÔLES

Les opérations de la Société sont surveillées soit par deux Commissaires aux Comptes, un nommé ou désigné par
SHAFORD CAPITAL LTD et l’autre par la GENERALE DES CARRIERES DES MINES. Leur mandat sera d’une
année renouvelable.

Les Commissaires ont collectivement un droit illimité de surveillance et de contrôle sur les opérations de la Société.

La responsabilité des Commissaires en tant qu’elle dérive de leur devoir de surveillance et de contrôle est déterminée
suivant le droit commun.

Les Commissaires aux Comptes doivent soumettre à l’Assemblée Générale le résultat de leur mission, avec les
propositions qu’ils croient convenables, et lui faire connaître le mode d’après lequel ils ont contrôlé les inventaires.
ARTICLE VINGT-DEUX : VACANCES

En cas de vacances d’un mandat de membre du Conseil de Gérance, l’Associé ayant proposé ce membre en proposera
un autre. Il sera procédé à l'élection définitive lors de la prochaine Assemblée Générale des Associés. Tout membre
désigné dans ces conditions n’est nommé que pour le temps nécessaire à l’achèvement de la personne qu’il remplace.

Si le nombre des Commissaires est réduit par suite de décès ou autrement de plus de moitié, le Conseil de Gérance doit
convoquer immédiatement l’Assemblée Générale des Associés pourvoir au remplacement des Commissaires
manquants.

ARTICLE VINGT-TROIS : INDEMNITES ET FRAIS DE TENUE

Les dépenses pour assister aux réunions, ainsi que les frais occasionnés par l’exercice des fonctions au sein du Conseil
de Gérance, ou du Conseil de Gestion seront supportées intégralement par la Soci

TITRE IV : ASSEMBLEE GENERALE

ARTICLE VINGT-QUATRE : COMPOSITION ET POUVOIRS

L'Assemblée Générale, régulièrement constituée, représente l’universalité des Associés. Elle a les pouvoirs les plus
étendus pur faire ou ratifier les actes qui intéressent la Société.

Ses décisions sont obligatoires pour tous, même pour les Associés absents, incapables ou dissidents.

ARTICLE VINGT-CINQ : REUNIONS - CONVOCATIONS

L'Assemblée Générale des Associés est convoquée par le Président du Conseil de Gérance. En cas de carence de ce
dernier, elle peut être convoquée par le Vice-Président. En cas de carence de ce dernier, elle peut être convoquée par les
Commissaires aux Comptes. Le Président du Conseil de Gérance et les Commissaires aux Comptes sont, selon le cas,
tenus de convoquer l’Assemblée Générale des Associés si un Associé le demande.

L'Assemblée Générale Ordinaire des Associés se réunit en République Démocratique du Congo au siège social ou à
l'endroit désigné dans la convocation.

Les réunions de l’Assemblée Générale Ordinaire se tiennent chaque année, au mois de mars et au mois d’octobre au
siège social.

L'Assemblée Générale du mois de mars entend les rapports du Conseil de Gérance et des Commissaires aux Comptes,
statue sur le bilan et le tableau de formation du résultat ; se prononce par un vote spécial sur la décharge à donner au
Conseil de Gérance et au Collège des Commissaires, procède à leur réélection ou remplacement, et délibère sur tous
autres objets à l’ordre du jour.

L'Assemblée Générale du mois d’octobre statue sur le budget du prochain exercice social et délibère de tout objet à
l’ordre du jour.

S’ils n’accèdent pas à cette demande, la convocation de l’Assemblée Générale peut être ordonnée par le Tribunal de
Grande Instance du ressort.

L'Assemblée devra se réunir dans les 30 jours à compter du jour de la demande de convocation, qui se fera par lettre
recommandée à la poste, ou par porteur avec accusé de réception, à moins que les Associés ne se conviennent
autrement.

Aucune proposition faite par des Associés n’est mise à l’ordre du jour si elle n’est pas signée par son auteur, et si elle
n’est pas communiquée en temps utile.

Les Assemblées Générales Extraordinaires se tiennent en République Démocratique du Congo au siège social ou au lieu
indiqué dans les convocations.

L'Assemblée Générale ne peut délibérer que sur les points mis à son ordre du jour.
Chaque Associé peut être représenté par un mandataire spécial porteur d’une procuration spéciale ; chaque mandataire
peut représenter plusieurs Associés.

ARTICLE VINGT-SIX : CONTENU DES CONVOCATIONS

Les convocations pour toute Assemblée Générale contiennent l’ordre du jour. Elles sont faites par lettre recommandée
à la poste avec accusé de réception ou par tout autre moyen scriptural moderne (fax ..) vingt jours au moins avant la
réunion.

Le bilan, le compte de résultat, le rapport du Conseil de Gérance, et des Commissaires aux Comptes, ainsi que tout autre
document devant être examinés par l’Assemblée Générale, sont joints à la convocation.

ARTICLE VINGT-SEPT : BUREAU

L'Assemblée Générale est présidée par le Président du Conseil de Gérance, ou à défaut par le Vice-Président.
Le Président nomme le Secrétaire et l’Assemblée Générale choisit deux scrutateurs.

ARTICLE VINGT-HUIT : PROROGATION

Le Président de l’Assemblée Générale des Associés peut proroger séance tenante l’Assemblée Générale des Associés
tant ordinaire qu’extraordinaire pour un délai n’excédant pas six semaines.

Cette prorogation annule toute décision prise. Des questions nouvelles pourront être soumises à l’Assemblée Générale
ainsi prorogée à condition qu’elles figurent dans les nouvelles convocations faites dans les conditions déterminées par
l’article 26.

ARTICLE VINGT-NEUF : QUORUM

Aucune Assemblée Générale Ordinaire ou Extraordinaire ne peut valablement statuer que si la majorité des Associés est
présente.

Une liste de présence mentionnant l'identité des Associés et nombre de parts qu’ils représentent doit être signées par
chacun d’eux ou par leur mandataire avant d’être admis à l’Assemblée.

Chaque part ou chaque groupe de part sociale donne droit à une voix. Chaque groupe de parts sociales donne droit à
autant de voix qu’il y a des parts dans le groupe.

ARTICLE TRENTE : VOTE
Tout Associé ou groupe d’Associés a le droit de vote aux Assemblées Générales, et jouit d’une voix par part sociale.
Les Associés peuvent se faire représenter par un mandataire, associé ou non, et émettre leur vote par écrit, à mains

levées ou par appel nominal, à moins que l’Assemblée Générale n’en décide autrement, à la majorité simple des voix.

ARTICLE TRENTE ET UN : MODIFICATION AUX STATUTS ET AUTRES PROCEDURES PARTICULIERES

Lorsqu'il y a lieu pour l’Assemblée :

a)  d’augmenter ou de réduire le capital ;

b) de décider de nouveaux investissements ;

c) de décider d'émissions financières qui aient une influence majeure sur les opérations de la
Socié:

d) de décider d’un transfert d’activité ;

e) de décider de la fusion avec une société ou de l’aliénation totale des biens de la Société ;

f) de liquider la Société de façon anticipative ;

g) de modifier les présents Statuts ;

h) de transformer la Société en une autre espèce.

Elle ne peut valablement délibérer que si l’objet de modifications proposées a été spécialement indiqué dans la
convocation et si ceux qui participent à la réunion représentent % au moins du capital social.
Si cette dernière condition n’est pas remplie, une nouvelle convocation sera nécessaire et la nouvelle Assemblée
Générale délibéra valablement, quelle que soit la proportion du capital représentée par les Associés présents ou
représentés.

Aucune modification n’est admise que si elle réunit l’unanimité des voix des Associés présents et/ou représentés.

ARTICLE TRENTE-DEUX : PROCES-VERBAUX

Les procès-verbaux des Assemblées Générales sont signés par les membres du Bureau et par les Associés ou leurs
mandataires.

Les copies ou extraits à produire en justice ou ailleurs sont signés soit par le Président de l’Assemblée Générale, soit par
trois membres du Conseil de Gérance.

TITRE V : INVENTAIRE - BILAN — REPARTITION DES BENEFICES

ARTICLE TRENTE-TROIS : EXERCICE SOCIAL

L'exercice social commence le premier janvier et se termine le trente et un décembre de chaque année. Toutefois, pour
la première année il prendra court à la date du dépôt des Statuts au Greffe du Tribunal de Grande Instance de
Lubumbashi.

ARTICLE TRENTE-QUATRE : ECRITURES SOCIALES

Au trente et un décembre de chaque année, le Conseil de Gérance arrête les écritures et fait procéder à l’inventaire de
toutes les dettes actives et passives de la Société.

11 dresse un inventaire contenant l'indication des valeurs mobilières et immobilières ainsi que toutes les créances et
dette de la Société avec une annexe contenant en résumé tous les engagements notamment le cautionnement et garantie
ainsi que les dettes et créances de chaque Associé, membre du Conseil de Gérance, des agents, etc. à l'égard de la
Société.

Le bilan mentionne, séparément, l’actif immobilisé ; l’actif réalisable et au passif, les dettes de la Société, les
obligations, les dettes avec hypothèques ou gages et les dettes sans garanties réelles.

Ces pièces et le rapport du Conseil de Gérance sur les opérations de la Société seront soumis 40 jours au moins avant
l’Assemblée Générale Statutaire, aux Commissaires aux Comptes, qui auront quinze jours pour les examiner et faire
leur rapport.

Le Conseil de Gérance a la plus absolue liberté pour l'évaluation des créances et les autres valeurs mobilières et
immobilières composant l’actif social. Il établit ces évaluations de la manière qu’il juge la plus utile pour assurer la
bonne gestion des affaires, la stabilité et l’avenir de la Société.

ARTICLE TRENTE-CINQ : DEPÔT DES COMPTES ARRETES PAR LE CONSEIL DE GERANCE

Vingt jours au moins avant l’Assemblée Générale Ordinaire. Les Associés peuvent prendre connaissance, au siège
social ou à tout autre endroit désigné par le Conseil de Gérance, du bilan, et du tableau de formation du résultat, de la
liste des titres qui composent le portefeuille de la Société, de la liste des Associés qui n’ont pas libéré leurs parts, et du
rapport des Commissaires aux Comptes.

ARTICLE TRENTE-SIX : REPARTITION DES BENEFICES

IL est prélevé les sommes que l’Assemblée Générale, sur proposition du Conseil de Gérance, décide d’affecter à la
formation de fonds spéciaux de réserves, de provisions, ou à un report à nouveaux.

Le solde est réparti entre toutes les parts, sauf celles dont les droits ont été suspendus, conformément aux présents
statuts.
ARTICLE TRENTE-SEPT : PAIEMENT DES DIVIDENDES

Le paiement des dividendes se fait aux époques et aux endroits fixés par le Conseil de Gérance, qui en donnera
connaissance à l’Assemblée Générale sans que l’époque de ce paiement puisse différer de plus de six mois après la
réunion de l’Assemblée Générale qui aura approuvé le bilan, sauf décision contraire de celle-ci. L'Assemblée Générale
peut décider qu’il sera payé des acomptes sur des dividendes, elle fixe le montant de ces acomptes et la date du
paiement, lequel peut être effectué au cours même de l’exercice fiscal.

L'Assemblée Générale peut décider à l’unanimité de distribuer tout ou partie des dividendes en nature, sous forme de
produits, selon les modalités qu’elle décidera également à l’unanimité.

ARTICLE TRENTE-HUIT : DEPÔT DES COMPTES DEFINITIFS

Le bilan et le tableau de formation du résultat précédé de la mention, de la date de publication des actes constitutifs et
modificatifs des Statuts de la Société seront dans le mois de leur approbation par l’Assemblée Générale des Associés,
déposés au Greffe du Commerce du siège social par le Conseil de Gérance ou la personne qu’il mandatera.

ARTICLE TRENTE-NEUF : PERTE DE LA MOITIE DU CAPITAL

En cas de perte de la moitié du capital social, le Conseil de Gérance est tenu de convoquer l’Assemblée Générale des
Associés, à l’effet de décider s’il y a lieu de prononcer la dissolution de la Société. A défaut de convocation par le
Conseil de Gérance, le Collège des Commissaires peut réunir l’Assemblée Générale.

ARTICLE QUARANTE : PERTE DES TROIS-QUARTS DU CAPITAL

Si la perte atteint les trois quarts du capital ; la dissolution pourra être prononcée par les Associés possédant au moins
un quart des parts sociales.

TITRE VI : DISSOLUTION POUVOIRS DE

TEURS

ARTICLE QUARANTE ET UN : LIQUIDATION

En cas de dissolution pour quelque cause que ce soit, et a quelque moment que ce soit, l’Assemblée Générale nommera
le ou les liquidateurs, déterminera leurs pouvoirs et fixera leurs émoluments. L'Assemblée Générale jouit à cette fin des
droits les plus étendus.

La nomination des liquidateurs met fin aux mandats du Conseil de Gérance et des Commissaires aux Comptes.

La Société est réputée exister pour sa liquidation.
10

sociales ne se trouveraient pas libérées toutes dans une égale proportion, le ou les
ivent, avant toute réparation, tenir compte de cette diversité de situation et rétablir l’équilibre
Fenvetapt”toutes les parts sociales, sur le pied d'égalité soit par des appels de fonds complémentaires à
charge” des parts sociales insuffisamment libérées soit par des remboursements au profit des parts soci
libérées dans une proportion supérieure.

L'Assemblée Générale approuve les comptes de Ia liquidation et donne les décharges.

TITRE _VIL: DISPOSITIONS GENERAL

ARTICLE QUARANTE-TROIS : I

CTION DE DOMICILE

Pour l'exécution des présents Statuts, tout Associé, membré du Conseil de Gérance, membre du Comité de
Gestion, Commissaire et liquidateur, est censé faire élection de domicile au siège social ou toutes
communications, sommations, assignations et significations peuvent lui être valablement faites, sans autre
obligation pour la Société que de tenir ces documents a la disposition des destinataires.

Une Assemblée Générale sera tenue immédiatement après la constitution de la Société, sans convocation ni
ordre du jour préalables, elle désignera le Conscil de Gérance ct les Commissaires, procédera à leur
nomination, fixera leurs émoluments s’il y a lieu et pourra décider dans les limites des statuts sur toutes
autres matières.

ARTICLE QUARANTE-CINQ : DECLARATIONS LEGALES.

Les Associés entendent se conformer entièrement aux lois en vigueur dans la ‘République Démocratique du
Congo. :

En conséquence, les clauses qui seraient contraires aux dispositions impératives de ces lois sont réputées non-
écrites.

ARTICLE QUARANTE-SIX_: DISPOSITION FINALE

Les Associés donnent tous pouvoirs au Conseil de Gérance pour présenter les statuts a l'Office Notarial de
Lubumbashi en vue de l'enregistrement sous forme authentique et pour effectuer toutes autres formalités exigées

par les statuts et par la loi relativement à la constitution de la Société «Boss Mining » SPRL.

Fait à Lubumbashi, le 27 janvier 2005

Pour SHAFORD CAPITAL LTD.
Monsieur JAMES TIDMARSH

LOT rc y \

10

11

Pour-LA GENERALE DES CARRIRES ET DES MINES

ARE 0€

d'Administration

NZENGA KONGOI
Administrateur Délégué Gi
